79 F.3d 1142
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Gary Howard WILLIAMS, Petitioner,
No. 95-8100.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1996.Decided March 19, 1996.

Gary Howard Williams, Petitioner Pro Se.
Before LUTTIG and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
Petition denied by unpublished per curiam opinion.
PER CURIAM:


1
Petitioner has filed a petition for a writ of mandamus in this court to order the district court to expedite action on petitioner's 28 U.S.C. § 2255 (1988) motion.   Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).   We find that the delay in this case is not unreasonable.   Thus, we deny the petition.   This denial is without prejudice to petitioner's right to refile if the district court does not act on the motion within a reasonable time.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED